DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0005], line 9, “Serve” should read --Sever--
Paragraph [0005], line 15, “is easily sprain” should read --can easily sprain--
Paragraph [0041], line 4, “312” should read --132--
Paragraph [0042], line 1, “two through elongated slots” should read --two elongated slots--
Paragraph [0042], line 3, “slidably passing” should read --to slidably pass--
Paragraph [0044], line 12, “used that” should read --used such that--
Paragraph [0053], line 1, “1 to 3” should read --figures 1 to 3--
Paragraph [0058], lines 4-5, “the upper resilient member 21 is bend from its curving configuration to cause the upper resilient member 21 being suddenly collapsed” should be rewritten to be more clear
Appropriate correction is required.

Claim Objections
Claims 4, 13, 17, and 19 are objected to because of the following informalities:
Claim 4, line 3, “being self-fastened” should read --to be self-fastened--
Claim 13, line 2, “that said resilient arms” should read --such that said resilient arms--
Claim 17, line 6, “extended” should read --extends--
Claim 19, line 3, “suddenly collapsed” should read --from suddenly collapsing--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a fastening member” in claim 1 is defined as comprising “a fastening panel overlapped at the underside of the upper resilient member and at least one fastening bolt coupled at the fastening panel and extended through the upper resilient member” as described in paragraph [0051] of the specification.
“a shoe tightening unit” in claims 2 and 16 is defined as comprising “first and second coupling slots formed at the vamp covers respectively, an elongated fastening strap extended through the first and second coupling slots, and an anchoring element provided at a fixed end of the fastening strap” as described in paragraph [0041] of the specification.
“an anchoring element” in claims 3 and 17 is defined as comprising “an angled member and an anchor member” as described in paragraph [0043] of the specification. The “anchor member” further invokes 35 U.S.C. 112(f), but is not given sufficient structure in the specification.
“coupling member
“a reinforcing member” in claim 19 is defined as “a metal plate, … a boundary frame, … [or] a metal rim” as described in paragraph [0058] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7-8, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
an anchoring element” and “a coupling member” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. “An anchoring element” is described as comprising “an angled member and an anchor member.” “An anchor member” further invokes 35 U.S.C. 112(f), but the disclosure does not provide sufficient structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 6,318,001) in view of Chun (WO 2008/111806).
Regarding claim 1, Lee teaches a bouncing shoe-holder, comprising:
a shoe holder/fastening body (60), having a bottom side …, adapted for securely holding a shoe worn by a user (Fig. 3 shows a boot 10 fastened to the fastening body 60);
5a bouncing unit/springy body (12) comprising an upper resilient member having a downward curving configuration and a lower resilient member having an upward curving configuration coupled thereto in an end-to-end manner to define a bouncing cavity therebetween (Fig. 2 shows the springy body 12 having an upper resilient member and a lower resilient member); and
a fastening unit which comprises a fastening member/lower body and fastening bolts (602, 604) supported within said 10bouncing cavity to directly fasten said bouncing unit at said bottom side of said shoe holder (Figs. 2 & 3; Lee teaches the fastening member comprising a fastening panel and at least one fastening bolt as defined above with regards to the 35 U.S.C. 112(f) claim interpretation).

    PNG
    media_image1.png
    489
    434
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    703
    358
    media_image2.png
    Greyscale

Lee does not teach a shoe holder having a bottom side and a shoe cavity.
However, in a similar field of endeavor, Chun teaches a shoe holder/shoes fixture (300) having a bottom side and a shoe cavity (Fig. 1 shows the shoe fixture 300 having a cavity for a shoe).


Regarding claim 2, Lee in view of Chun teaches the bouncing shoe-holder, as recited in claim 1.
Lee does not teach wherein said shoe holder comprises a base platform, two vamp covers upwardly extended from two sides of said base platform respectively to define said shoe cavity, and a shoe tightening unit coupled between said vamp covers to selectively adjust a size of said shoe cavity for tightly fitting the shoe of the user therein.
However, in a similar field of endeavor, Chun teaches wherein said shoe holder comprises a base platform, two vamp covers upwardly extended from two sides of said base platform respectively to define said shoe cavity, and a shoe tightening unit coupled 15between said vamp covers to selectively adjust a size of said shoe cavity for tightly fitting the shoe of the user therein (see annotated Fig. 1 below; Chun does not explicitly teach the 35 U.S.C. 112(f) definition of the shoe tightening unit [see above]. However, the tightening unit performs the function of adjusting a size of the shoe cavity for tightly fitting the shoe of the user therein and is not excluded by any explicit definition provided in the specification for an equivalent. Therefore, the shoe tightening unit of Chun is an equivalent of the shoe tightening unit as interpreted under 112(f). Further, a person of ordinary skill in the art would have recognized the interchangeability of the shoe tightening unit in Chun for the corresponding shoe tightening unit .

    PNG
    media_image3.png
    633
    646
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bouncing shoe of Lee by including the vamp cover and tightening unit of Chun with the predicted result of securely fastening the shoe holder to the user’s shoe such that the user can safely use the bouncing shoe without the risk of the shoe holder being lose or coming off the person’s foot (see MPEP 2141(III)).

 Regarding claim 6, Lee in view of Chun teaches the bouncing shoe-holder, as recited in claim 1, wherein said fastening member/lower body and fastening bolts (602, 604) is coupled at an underside of said upper resilient member and extended therethrough to directly fasten at said bottom side of said shoe holder (Lee: Figs. 1 & 3 show the lower body 602 attached the underside of the upper resilient member and the fastening bolts 604 extending through to the upper body 601).

Regarding claim 9, Lee in view of Chun teaches the bouncing shoe-holder, as recited in claim 1, wherein said bouncing unit further comprises a resilient holder/elastic body (70) holding said upper and lower resilient members, wherein said resilient holder comprises two end retainers/covering shells (701, 702) each retaining two 20corresponding end portions of said upper and lower resilient members, and two resilient arms/longitudinal sides (703, 704) parallely and integrally extended between said end retainers to retain a distance therebetween (Lee: Fig. 2).

Regarding claim 10, Lee in view of Chun teaches the bouncing shoe-holder, as recited in claim 1, wherein said bouncing unit further comprises an anti-skip member/skidproof body (14) coupled at a bottom side of said lower 25resilient member (Lee: Fig. 2).

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 6,318,001) in view of Downing (US 3,377,722).
Regarding claim 1, Lee teaches a bouncing shoe-holder, comprising:
a shoe holder/fastening body (60), having a bottom side …, adapted for securely holding a shoe worn by a user (Fig. 3 shows a boot 10 fastened to the fastening body 60);
5a bouncing unit/springy body (12) comprising an upper resilient member having a downward curving configuration and a lower resilient member having an upward curving configuration coupled thereto in an end-to-end manner to define a bouncing cavity therebetween (Fig. 2 shows the springy body 12 having an upper resilient member and a lower resilient member); and
a fastening unit which comprises a fastening member/lower body and fastening bolts (602, 604) supported within said 10bouncing cavity to directly fasten said bouncing unit at said bottom side of said shoe holder (Figs. 2 & 3; Lee teaches the fastening member comprising a fastening panel and at least one fastening bolt as defined above with regards to the 35 U.S.C. 112(f) claim interpretation).
Lee does not teach a shoe holder having a bottom side and a shoe cavity.
However, in a similar field of endeavor, Downing teaches a shoe holder/support assembly (11) having a bottom side and a shoe cavity (Figs. 1 & 4 show the support assembly 11 having a space for a shoe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the springy sports shoe of Lee by including the shoe holder of Downing with the predicted result of providing a holder that can fit a wide range of shoe sizes such that multiple people can use one bouncing shoe (see MPEP 2141(III)). 

Regarding claim 6, Lee in view of Downing teaches the bouncing shoe-holder, as recited in claim 1, wherein said fastening member/lower body and fastening bolts (602, 604) is coupled at an underside of said upper resilient member and extended therethrough to directly fasten at said bottom side of said shoe holder (Lee: Figs. 1 & 3 show the lower body 602 attached the underside of the upper resilient member and the fastening bolts 604 extending through to the upper body 601).

Regarding claim 7, Lee in view of Downing teaches the bouncing shoe-holder, as recited in claim 6.
Lee does not teach wherein said fastening unit further comprises a coupling member indented in a bottom wall of said shoe cavity to detachably couple with said fastening member.
However, in a similar field of endeavor, Downing teaches wherein said fastening unit further comprises a coupling member/depressed center portion and slot (24, 26) indented in a bottom wall of said shoe cavity to detachably couple with said fastening member/bolts (29) (Fig. 4 shows a depressed center portion indented in a bottom wall of the shoe cavity coupled to fastening bolts 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bouncing shoe of Lee by including the coupling member of Downing with the predicted result of providing an indent for the fastening bolts to couple to prevent the bolt from pushing into the bottom of the user’s foot (see MPEP 2141(III)).

Regarding claim 8, the combination of Lee and Downing discussed with respect to claim 7 teaches the bouncing shoe-holder, as recited in claim 7, wherein said fastening member comprises a fastening panel/lower body (602) overlapped at said underside of said upper resilient 15member and at least one fastening bolt/fastening bolts (604) coupled at said fastening panel and extended through said upper resilient member to couple with said coupling member (Lee: Fig. 3).

Allowable Subject Matter
Claims 3-5, 17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-12, 14-16, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a bouncing shoe holder with all of the structural and functional limitations, further in light of the safety unit.

The closest prior art of record includes Lee (US 6,318,001). 
With regards to independent claim 11, Lee discloses a bouncing shoe-holder, comprising: a shoe holder (fastening body 60), having a bottom side …, adapted for securely holding a shoe worn by a user (Fig. 3); a bouncing unit (springy body 12) comprising an upper resilient member having a downward 5curving configuration and a lower resilient member having an upward curving configuration coupled thereto in an end-to-end manner to define a bouncing cavity therebetween, wherein said bouncing unit is directly coupled at said bottom side of said shoe holder  (Fig. 2).
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784